United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-31241
                         Summary Calendar



HEATHER E. LEHMAN; BILLIE J. LEHMAN, individually and on behalf
of William Matthew Lehman; COLLEEN PECK, individually and on
behalf of William Matthew Lehman,

                                      Plaintiffs-Appellees,

versus

CHERYL M. LEICHLITER, Etc.; ET AL.,

                                      Defendants,

CHERYL M. LEICHLITER, individually and in her capacity as an
officer with the Lake Charles City Police Department,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:03-CV-1432
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Cheryl M. Leichliter, the individual defendant in this 42

U.S.C. § 1983 action arising from the shooting of William Matthew

Lehman, appeals the district court’s denial of her summary

judgment motion asserting qualified immunity.       Although this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-31241
                               -2-

court “can review a district court’s conclusion that an issue of

law is material,” we lack jurisdiction to review whether a

factual dispute is “genuine.”   Reyes v. City of Richmond, Tex.,

287 F.3d 346, 351 (5th Cir. 2002).    Leichliter’s arguments on

appeal challenge the genuineness of the factual disputes

identified by the district court.    Accordingly, we lack

jurisdiction to consider these claims.    The appeal is DISMISSED,

and the case is REMANDED to the district court.    Id.